Citation Nr: 1722882	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-08 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned in January 2013.  During the hearing, the Veteran was aided by a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In November 2013, the Veteran appointed Disabled American Veterans (DAV) as his representative and has repeatedly filled out forms appointing the DAV as his representative, most recently in April 2017. 

The Veteran's claims were remanded by the Board for additional development in March 2014, in February 2015 and again in October 2016.  In the October 2016 decision, the Board also disposed of another issue of entitlement to service connection for a left foot disability which is no longer on appeal.  The case is once again before the Board.  

The October 2016 Board decision also pointed to a written statement received from the Veteran in September 2015, which appears to have raised the issue of entitlement to service connection for diabetes as the statement noted possible Agent Orange exposure but did not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ was advised to notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  The Board also referred for the second time a May 2014  petition to readjudicate a prior denial of service connection for erectile dysfunction (ED) pursuant to 38 C.F.R. § 3.156(b) to the Agency of Original Jurisdiction (AOJ), for further action.  Since that time the Veteran has submitted VA 21-0966 Intent to file forms in November 2016 and April 2017, which indicated the Veteran intended to file claims for compensation and pension but did not specify the issues claimed.  The VA Form 21-0966 indicates:

I hereby indicate my intent to apply for one or more general benefits under the laws administered by VA.  I acknowledge that: (1) this is not a claim for benefits; (2) I must file a complete application for each general benefit with VA before VA will process my claim; and (3) a complete application for the same general benefit(s) as indicated  on this form must be received within one year of the date VA receives this form for my application to be considered filed as of the date of this form for my application to be considered filed as of the date of this form.  

As such, the onerous is on the Veteran to file a complete application.

The Veteran submitted additional lay evidence in May 2017 accompanied by a waiver of AOJ review.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of the Vietnam during his active service, and exposure to herbicides during his active duty service is not otherwise shown, to include his service in Korea.

2.  A testicular disability of cancer diagnosed as Leydig cell tumor and large cell calcifying Sertoli tumor which culminated in left testicular orchiectomy, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.



CONCLUSION OF LAW

The criteria for service connection for residuals of a left orchiectomy, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing all appealed issues in February 2010 prior to the July 2010 rating on appeal, thereby satisfying VA's notification duties.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

In addition, the Veteran was afforded VA examinations in July 2010 and May 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  

Further, as discussed further below, the AOJ took appropriate attempts to corroborate the Veteran's claimed exposure to herbicides in Korea.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and VA's Adjudication Procedure Manual, M21-1.IV.ii.1.H.7.a, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

The Veteran seeks service connection for residuals of a left orchiectomy to include as secondary to claimed herbicide exposure.  He has indicated that his service includes that at Camp Casey and in the DMZ in Korea.  He has not alleged any service in Vietnam.  He has also alleged that genitourinary issues he experienced in service continued with symptoms which culminated in the problems requiring an orchiectomy surgery in 1996.  See Hearing Transcript at pages 9, 10, 14.  

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a), to include psychoses, and does not include PTSD or depression.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancerous growths, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure  

A veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the Veteran's current appeal.

Service treatment records show normal genitourinary examination on entrance examination, with no complaints of genitourinary issues on entrance examination/report of medical history in September 1966 and re-examination in April 1967.  In July 1967 he was treated for right CVA pain and passing blood in the urine with a diagnosis of cystitis versus kidney stones made.  A year later in July 1968 he was treated for urinary pain and urethral discharge.  He was treated for a papule of the scrotum in December 1968 and penile sore in May 1969.  In July 1969 he was treated for epididymitis with symptoms that included tenderness in the right inguinal region.  On separation examination in October 1970 his genitourinary examination was normal with the report of medical history showing a history of gonorrhea in 1968 responded to penicillin and fully resolved.  On examination for the reserves in April 1979, and in December 1980 his genitourinary examination was normal and he denied any genitourinary issues in the reports of medical history, other than gonorrhea treatment noted in the December 1980 medical history.  
See 13 pg. STRS in VBMS 4/11/14 at pg. 3-5, 7-10, 10-13; see also 100 pg. STRS in VBMS 3/3/72 at pg. 1, 6, 10, 13, 28-41.  

As for the Veteran's claimed herbicide exposure, he is noted to have served in Korea from May 1968 to July 1969 with B battery, 2nd BN (Hawk) 71st Artillery unit.  The Veteran's duties while in Korea are noted in the service personnel records to have included Hawk Missile Crewman and Launcher "Lnchr" Crewman between June 25, 1968 and August 28, 1968.  See 19 pg. SPRS at pg. 8.

A January 2014 VA Memorandum, with a subject of "Formal finding that sufficient information required to verify herbicide exposure does not exist," did not specify whether attempts to develop this matter through JSRRC were ever made.  See Correspondence entered 1/13/14.  This Memorandum concluded that the Veteran served in Korea with the 2nd BN 71st Artillery unit which is not on the approved list of units that were presumed exposed to Agent Orange along the DMZ in Korea.  However, the Board in 2016 found this Memorandum to be deficient as it did not appear that attempts were made to verify the Veteran's claims that he was stationed at Camp Casey in Korea, which he believed had been exposed to Agent Orange.  Additionally, the Memorandum did not appear to factor in the Veteran's duties while in Korea, as shown by service personnel records, when it concluded that service in the DMZ/Agent Orange exposure could not be conceded for his unit.  

Subsequent to the Board's 2016 remand, development was undertaken with DPRIS who in December 2016 issued a response as follows: 

We reviewed the 1968 unit histories submitted by the 2nd Battalion, 71st Artillery (2nd Bn, 71st Arty), the 38th Artillery Brigade (38th Arty Bde), and the 1968 8th United States Army Chronology (higher headquarters).  The histories document the 2nd Bn, 71st Arty was located at Camp Red Cloud, Uijongbu, South Korea.  However, the records do not document the use, storage, spraying, or transportation of herbicides to include Agent Orange.  In addition, the records do not mention or document any specific duties performed by the 2nd Bn, 71st Arty unit members along the Demilitarized Zone (DMZ).

The same day a VA memo was issued which included consideration of, not only the DPRIS December 2016 findings, but also the prior findings from his personnel records and his lay contentions of exposure to herbicides between June 25, 1968 and August 28, 1969 while serving with 2nd Bn, 71st Arty located at Camp Red Cloud, Uijongbu, South Korea, from June 25, 1968 to August 28, 1969.  The memo concluded that the Veteran's alleged exposure to herbicides has not been corroborated.

In November 2016 the Veteran submitted a written statement essentially repeating his beliefs that he was exposed to herbicides during his service in Korea in 1968-1969, but did not add any additional non-duplicative evidence.  Also submitted was a May 2017 e-mail from an individual who served in the same unit, Hawk Missile B Battery 38th Artillery Brigade with the Veteran and also expressed his belief that they served in an area that was sprayed with herbicides.    

Turning to the medical evidence, the Veteran was diagnosed with bilateral testicular masses in April 1996 following a 3-4 year history of scrotal pain and underwent removal of the left testicle in May 1996 with surgical pathology diagnosing Leydig cell tumor and large cell calcifying Sertoli tumor.  He was followed up for and subsequently underwent surgery in May 1997 to remove a right testicular lesion which was confirmed to be Leydig cell tumor.  He continued to follow-up for this throughout the years with a November 2007 ultrasound diagnosing heterogeneous right testis with a 4 millimeter mass, smaller than prior studies in1996 and 1997.  See 14 pg. private medical records, GU treatment in VBMS 11/16/07 pg. 1, 6-14.  See also 83 pg. private medical records in VBMS 2/2/10 pg. 18, 53-74.  

In July 2010 the Veteran underwent a VA examination, which included review of the claims file and physical examination.  The history of his in-service treatment for frequent urinary discharge, UTIs and active gonococcal urethritis infections was noted.  An ultrasound of the scrotum done in May 2010 was noted to show a slightly small heterogeneous right teste versus surgical changes versus ill-defined change or polyp and status post left orchiectomy.  The diagnoses were status post left orchiectomy and erectile dysfunction.  The examiner gave an opinion that the Veteran's gonococcal infections in service in the service did not cause the Veteran's testicular tumor and the post-surgical changes based on the available medical literature.  

A May 2010 letter from the Veteran's private urologist, Dr. L.J.R. described the Veteran as having a calcified Sertoli tumor of the testis in the late 1990s and expressed the belief that he had this tumor for more than a decade prior to this and that the testicular pain in service was related to this.  Dr. L.J.R. believed this disability should be service-connected.  

A May 2014 medical opinion from another private urologist, Dr. I.H.H. stated that the Veteran was under his care for 40 years and noted that his urological history dated back to 1968 during which time he reported Agent Orange exposure.  A history of his hospitalization in July 1969 for testicular pain with cystoscopy was reported, as was a history of hospitalization in 1996 for left testicular pain with subsequent orchiectomy with Leydig's tumor shown.  He currently had residuals of hypogonadism, low testosterone, erectile dysfunction, androgen insufficiency, and anemia.  Dr. I.H.H. stated that with a reasonable degree of medical certainty he was believed to have genitourinary conditions of hypogonadism and ED that were more likely than not related to his military service including possible Agent Orange exposure.

In May 2014 the Veteran underwent a VA genitourinary disorders examination.  Following review of the claims file and examination of the Veteran, the examiner provided an opinion that it is less likely than not that the Veteran's Leydig cell tumor had its clinical onset during active service or is related to an in-service disease, injury or event.  The examiner stated that in forming this opinion, he considered the following facts:  First the episode of epididymitis in July 1969, and recurrent in-service complaints of urethral pain and discharge; next the Veteran's lay statements that he has had testicular pain/discomfort since service; and lastly the opinion of an outside physician that the Veteran's in-service testicular was related to the tumor.  This opinion was further accompanied by rationale in which the examiner reported having discussed this case with a senior urologist at the VAMC who is also a faculty member of the Department of Urology at a major university's medical school.  This second medical expert was described as concurring with the following, which is also consistent with the expert medical literature available to the VA examiner.  The conclusions drawn from the consult with the senior urologist was as follows:

1. Leydig cell tumors are not caused by recurrent urinary tract infections.  The veteran had several episodes of dysuria, associated in several cases with non-gonococcal urethritis and in one case with gonorrhea. He had a single episode of epididymitis.  The veteran's separation examination 10/21/1970 mentions the episode of gonorrhea and notes a normal GU examination.

2. His Army Reserve entrance examination dated 1979, including an SF 93 statement of the Veteran that he was in "good health" are further evidence of the lack of the presence of a testicular tumor 
10 years after the claimed onset of the tumor and are also at variance with the Veteran's lay statements that he has had testicular pain/discomfort since service.  The speculation of a single outside physician in 2010 that the veteran's testicular pain represented the presence of a Leydig cell tumor from military service onward does not override the clinical evidence that no such tumor was found on multiple examinations over 10 years.  No tumor was in fact found until 25 years after separation. Neither the senior urologist at the VAMC nor the expert medical literature support the notion with 50% or greater probability that a Leydig cell tumor found in 1996 originated and was symptomatic over 25 years earlier but produced no findings on multiple examinations.

The Board now turns to whether service connection for residuals of a left orchiectomy is warranted on a direct or presumptive basis.

First in regards to whether service connection based on Agent Orange (herbicide agent) exposure is warranted, the preponderance of the evidence does not corroborate exposure to herbicide agents in Korea.  As noted above, attempts to confirm this claimed Agent Orange exposure were met with response from official sources which determined that the Veteran's unit could not be confirmed to have been in areas where an herbicide agent was sprayed.  

However, in relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').  Nevertheless, in the instant case, while the Veteran is competent to report that his duties took him to, or near the DMZ, the Board finds that the Veteran's assertions are not credible as they are inconsistent with the remaining evidence of record.  The evidence that weighs against the Veteran's statement of exposure to herbicide agents include general information from the U.S. Army Chronology and specific information from the Veteran's service personnel records.  The Board notes that a purpose of these pieces of evidence is to record a servicemember' s duties and location.  As such, the Board places much weight on them.  

In light of the foregoing, the Board finds that service connection is not warranted on the basis of such exposure to herbicide agents directly (facts found) nor is it necessary to consider whether the Veteran's testicular disability resulted from a disease presumptive to such exposure.  

As to whether the Veteran's testicular disorder began in service or was otherwise caused by any incident in service, to include the in-service episodes of treatment for genitourinary issues including epididymitis, gonococcal infections or UTIs, the preponderance of the competent medical evidence fails to establish such causation.  

In making such a determination, the Board places significant weight on the probative VA opinion from May 2014.  This opinion included an adequate rationale based on review of the evidence and examination of the Veteran.  In doing so, it provide a path for the reader to understand the reasoning for the negative conclusion.  The May 2014 VA clinician also consulted with another medical colleague, a senior urologist and professor, for additional advice and information in formulating the opinion and rationale.  Further, supporting the weight given to this opinion is that fact that it considered the favorable opinion issued in May 2014 and found that the other medical evidence showing the tumor discovered 25 years post service outweighed the May 2010 opinion that the veteran's testicular pain represented the presence of a Leydig cell tumor from military service since service.  

Indeed, the opinion from this May 2014 VA examination is afforded more probative value than the May 2010 private opinion, as well as the May 2014 private opinion, as such opinions lack the well-reasoned rationale provided by this May 2014 VA examination which included consultation with a fellow expert in urology.  Additionally the May 2014 private medical opinion is noted to link the Veteran's testicular disorder to herbicide exposure which has not been substantiated, as discussed above.  The incomplete or incorrect factual premise of the May 2014 private opinion further diminishes the weight give to it by the Board.  

The disability of cancer diagnosed as Leydig cell tumor and large cell calcifying Sertoli tumor was not diagnosed until 1996 many years after service, hence the evidence does not show a cancer manifested during service or within one year after discharge.  Although the May 2010 favorable opinion suggested the tumor may have existed for over a decade prior to the 1996 diagnosis with a suggestion that the testicular pain in service was related to this diagnosis, this opinion is outweighed by more probative evidence, as discussed above, finding the cancer was not diagnosed for many years after service.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection, to include as a chronic disease, for his testicular disorder(s) and residuals from surgery. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran alleged continuity of symptomatology with respect to his genitourinary symptoms experienced in service, he is not competent to directly link the diagnosed Leydig cell tumor and large cell calcifying Sertoli tumor to service as medical expertise is required.  As described above, the Board finds that the signs and symptoms of the testicular disorder did not manifest until many years after service - breaking any continuity.  

In regard to the question of causation, the Board notes that the matter in this case involves a medical subject concerning an internal physical process that extend beyond an immediately observable cause-and-effect relationship of which the Veteran may provide competent lay evidence.  Specifically, this case involves matters concerning the inner workings of the genitourinary system and disease, to include cancer and any residuals thereof.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence and entitled to no weigh in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that, for example, rheumatic fever is not a condition capable of lay diagnosis). 

In sum, the Board must conclude that with no evidence of Leydig cell tumor and large cell calcifying Sertoli tumor in service or for many years after discharge from service, and no competent evidence of record suggesting a link between the Veteran's current disease and his active duty service, there is no basis for awarding service connection for the current disability of residuals of a left orchiectomy either on a direct basis or under the one-year presumption.  

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for residuals of a left orchiectomy.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for residuals of a left orchiectomy is denied.





____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


